Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a Notice of Allowability of the instant application 17/129,746 (hereinafter the ‘746 reissue application) responsive to the reissue application filed 12/21/2020.  The ‘746 reissue application is an application for reissue for U.S. Patent No. 9,083,587, which was originally filed as Application No. 12/861,517 (hereinafter the ‘517 application), on August 23, 2010 while claiming priority to provisional application no. 61/235,738, filed on August 21, 2009.  The ‘746 reissue application was filed for the sole purpose to correct inventorship. 

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 37 CFR 1.171 through 1.178 are rules directed to reissue.

Because the effective filing date of the related original patent application (12/861,517) that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply. Instead, the earlier 'First to Invent' provisions apply.

Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,083,587 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
During initial examination, the claims had been rejected under 35 USC § 103 (a) as being obvious over Mir et al., U.S. Patent Publication No. 2010/0014459 (hereinafter Mir) in view of Swander et al.. U.S. Patent No. 7,386,881 (hereinafter Swander) in further view of Breau et al. U.S. Patent No. 7,606,191 (hereinafter Breau).


 By way of the 6/26/2014 Amendment, and subsequent 3/13/2015 Examiner Amendment, Patent Owner added the below limitations (or the like) to the independent claims and received a notice of allowance on the amended claims on 3/13/2015.
Added limitations:
1. (Currently Amended) A network device comprising:
one or more computer processors;
one or more interfaces configured to communicate with an Internet and with an access network; and
a network address translator (NAT) process module that configured to:
receive receives a first packet associated with a first data connection for a subscriber,
allocate a public IP address for the subscriber, wherein the public IP address can be used to communicate with an Internet,
allocate a chunk of ports for the subscriber, wherein the chunk of ports is a plurality of ports,
allocate a first port from the chunk of ports for the first data connection, 
receive a second packet associated with a second data connection for the subscriber, 
allocate a second port from the chunk of ports for the second data connection responsive to receiving the second packet associated with the second data connection for the subscriber, and
allocate a private IP address for the subscriber; and 
a NAT translation module configured to:
modify a header of a third packet associated with the first data connection and
received via the access network to include the public IP address and the first port, and
modify a header of a fourth packet received via the Internet to include the private IP address;
wherein the NAT process module and the NAT translation module are configured to be executed on the one or more computer processors.

(from independent claim 1)

Examiner’s Amendment
For the purpose of compact prosecution, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please add the following paragraph to the specification between the title and the heading at column 1, line 4.

This application is an application for reissue for US Patent No. 9,083,587, which is incorporated herein by reference in its entirety.

The Patent Owner shows that it is their intent to modify the action in this way as evidenced by the 12/21/2020 specification amendment.  The amendment as submitted by the Patent Owner however lacked conformance with MPEP 1453 in view of 37 C.F.R. 1.173(b)(1) / 13173(d)(2).

Correction of Inventorship
	The Patent Owner seeks to use this Reissue application as a vehicle to correct the inventorship.  This is proper as noted in MPEP 1412.04.
The correction of misjoinder of inventors has been held to be a ground for reissue. See Ex parte Scudder, 169 USPQ 814, 815 (Bd. App. 1971) wherein the Board held that 35 U.S.C. 251  authorizes reissue applications to correct misjoinder of inventors where 35 U.S.C. 256  is inadequate. See also A.F. Stoddard & Co. v. Dann, 564 F.2d 556, 567 n.16, 195 USPQ 97, 106 n.16 (D.C. Cir. 1977) wherein correction of inventorship from sole inventor A to sole inventor B was permitted in a reissue application. The court noted that reissue by itself is a vehicle for correcting inventorship in a patent.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale





Application Data Sheet
	Patent Owner has herein filed a new ADS adding a 6th Inventor Rajamathangi Subramanian, while further properly listing all relevant information regarding the added inventor. 

Declaration
	Patent Owner has herein filed a Declaration noting the error for which the reissue is based as: “The original patent is believed to be wholly or partly inoperative or invalid due to an inadvertent failure to name the correct inventive entity.”  The Declaration is properly signed by the added inventor, Rajamathangi Subramanian and the Vice President and Assistant Secretary for Cisco Technology, Inc., Dan Lang.  



Reasons for Allowance
The claims remain allowable for the same reasons that were presented in the ‘517 application.
The Examiner notes that full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art.  In general, an examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).


Summary
Claims 1-16 are ALLOWED.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992